
	
		II
		110th CONGRESS
		1st Session
		S. 1262
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2007
			Mr. Enzi (for himself,
			 Mr. Alexander, Mr. Allard, Mr.
			 Burr, Mr. Isakson,
			 Ms. Murkowski, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect students receiving student loans, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Loan Accountability and
			 Disclosure Reform Act.
		2.Insurance
			 program agreementsParagraph
			 (3) of section 428(b) of the Higher Education Act of 1965 (20 U.S.C.
			 1078(b)(3)) is amended to read as follows:
			
				(3)Restrictions on
				inducements, payments, mailings, and advertisingA guaranty
				agency shall not—
					(A)offer, directly
				or indirectly, premiums, payments, stock or other securities, prizes, travel,
				entertainment expenses, tuition repayment, or other inducements to—
						(i)any institution
				of higher education or the employees of an institution of higher education in
				order to secure applicants for loans made under this part; or
						(ii)any lender, or
				any agent, employee, or independent contractor of any lender or guaranty
				agency, in order to administer or market loans made under this part (other than
				a loan made under section 428H or a loan made as part of the guaranty agency's
				lender-of-last-resort program pursuant to section 439(q)) for the purpose of
				securing the designation of the guaranty agency as the insurer of such
				loans;
						(B)conduct
				unsolicited mailings, by postal or electronic means, of student loan
				application forms to students enrolled in secondary school or postsecondary
				educational institutions, or to the parents of such students, except that
				applications may be mailed, by postal or electronic means, to students or
				borrowers who have previously received loans guaranteed under this part by the
				guaranty agency;
					(C)perform, for an
				institution of higher education participating in a program under this title and
				without appropriate compensation by such institution, any function that the
				institution is required to perform under part B, D, or G (except for the exit
				counseling described in section 485(b));
					(D)pay, on behalf of
				the institution of higher education, another person to perform any function
				that the institution of higher education is required to perform under part B,
				D, or G (except for the exit counseling described in section 485(b)); or
					(E)conduct
				fraudulent or misleading advertising concerning loan availability, terms, or
				conditions.
					It shall
				not be a violation of this paragraph for a guaranty agency to provide
				assistance to institutions of higher education comparable to the kinds of
				assistance provided to institutions of higher education by the
				Department..
		3.Disclosure rules
			 for educational loansTitle I
			 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by
			 adding at the end the following:
			
				EDisclosure rules for educational loans
					151.Disclosure
				rules relating to educational loans
						(a)DefinitionsIn
				this part:
							(1)Cost of
				attendanceThe term cost of attendance has the
				meaning given the term in section 472.
							(2)Institution of
				higher educationThe term institution of higher
				education—
								(A)has the meaning
				given the term in section 102; and
								(B)includes an
				employee or agent of the institution of higher education or any organization or
				entity directly or indirectly controlled by such institution.
								(3)LenderThe
				term lender means—
								(A)any lender of a
				loan made, insured, or guaranteed under title IV, including a consolidation
				loan under section 428C;
								(B)any lender that
				is a financial institution, as such term is defined in section 509 of the
				Gramm-Leach-Bliley Act (15 U.S.C. 6809); and
								(C)for any loan
				issued or provided to a student under part D of title IV, the Secretary.
								(4)Private
				educational loanThe term private educational loan
				means a private loan that—
								(A)is not made,
				insured, or guaranteed under title IV; and
								(B)is offered to a
				borrower by an institution of higher education through an award letter or other
				notification.
								(b)Disclosures
							(1)Disclosures by
				lendersBefore a lender issues or otherwise provides a loan under
				title IV or a private educational loan to a student, the lender shall provide
				the student, in writing, with the disclosures described in paragraph
				(2).
							(2)DisclosuresThe
				disclosures required by this paragraph shall include a clear and prominent
				statement—
								(A)that the borrower
				may qualify for Federal financial assistance through a program under title IV,
				in lieu of or in addition to a loan from a non-Federal source;
								(B)of the interest
				rates available with respect to such Federal financial assistance;
								(C)showing sample
				educational loan costs, disaggregated by type;
								(D)that describes,
				with respect to each loan being provided to the student by the lender—
									(i)how the
				applicable interest rate is determined, including whether the rate is based on
				the credit score of the borrower;
									(ii)the types of
				repayment plans that are available;
									(iii)whether, and
				under what conditions, early repayment may be made without penalty;
									(iv)when and how
				often the loan would be recapitalized;
									(v)all fees,
				deferments, or forbearance;
									(vi)all available
				repayment benefits, and the percentage of all borrowers who qualify for such
				benefits;
									(vii)the collection
				practices in the case of default;
									(viii)the late
				payment penalties and associated fees; and
									(ix)whether the
				amount of all loans issued by the lender to the borrower exceeds the student's
				cost of attendance; and
									(E)such other
				information as the Secretary may
				require.
								.
		4.Review of
			 private educational loan marketSection 495 of the Higher Education Act of
			 1965 (20 U.S.C. 1099a) is amended by adding at the end the following:
			
				(c)Review of
				private education loan marketsThe Secretary and the Secretary of
				the Treasury shall conduct an evaluation of markets for educational loans
				to—
					(1)evaluate any
				variations in availability, terms, and conditions of educational loans provided
				to students who qualify for a simplified needs test under section 479 or any
				income-contingent simplified version of the Free Application for Federal
				Student Aid;
					(2)identify possible
				discriminatory lending patterns affecting students described in paragraph (1);
				and
					(3)report, not later
				than 1 year after the date of enactment of the
				Student Loan Accountability and Disclosure
				Reform Act to the Committee on Health, Education, Labor, and
				Pensions and the Committee on Banking, Housing, and Urban Affairs of the
				Senate, and the Committee on Education and Labor and the Committee on Financial
				Services of the House of Representatives, on findings and recommendations for
				the need to afford protections from predatory lending practices to such
				students.
					.
		5.Disqualification
			 of eligible lenderSection
			 435(d)(5) of the Higher Education Act of 1965 (20 U.S.C. 1085(d)(5)) is
			 amended—
			(1)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (H) and (I), respectively;
			 and
			(2)by striking
			 subparagraphs (A) and (B) and inserting the following:
				
					(A)offered, directly
				or indirectly, points, premiums, payments (including payments for referrals and
				for processing or finder fees), prizes, stock or other securities, travel,
				entertainment expenses, tuition repayment, the provision of information
				technology equipment at below-market value, additional financial aid funds, or
				other inducements to any institution of higher education or any employee of an
				institution of higher education in order to secure applicants for loans under
				this part;
					(B)conducted
				unsolicited mailings, by postal or electronic means, of student loan
				application forms to students enrolled in secondary school or postsecondary
				institutions, or to parents of such students, except that applications may be
				mailed, by postal or electronic means, to students or borrowers who have
				previously received loans under this part from such lender;
					(C)entered into any
				type of consulting arrangement, or other contract to provide services to a
				lender, with an employee who is employed in the financial aid office of an
				institution of higher education, or who otherwise has responsibilities with
				respect to student loans or other financial aid of the institution;
					(D)compensated an
				employee who is employed in the financial aid office of an institution of
				higher education, or who otherwise has responsibilities with respect to student
				loans or other financial aid of the institution, and who is serving on an
				advisory board, commission, or group established by a lender or group of
				lenders for providing such service, except that the eligible lender may
				reimburse such employee for reasonable expenses incurred in providing such
				service;
					(E)performed for an
				institution of higher education, without compensation from the institution, any
				function that the institution of higher education is required to carry out
				under part B, D, or G (except for general debt counseling, such as the exit
				counseling described in section 485(b));
					(F)paid, on behalf
				of an institution of higher education, another person to perform any function
				that the institution of higher education is required to perform under part B,
				D, or G (except for general debt counseling, such as the exit counseling
				described in section 485(b));
					(G)provided payments
				or other benefits to a student at an institution of higher education to act as
				the lender's representative to secure applications under this title from
				individual prospective borrowers, unless such student—
						(i)is also employed
				by the lender for other purposes; and
						(ii)made all
				appropriate disclosures regarding such
				employment;
						.
			6.Certifications;
			 code of conduct regarding student loansSection 487 of the Higher Education Act of
			 1965 (20 U.S.C. 1094) is amended—
			(1)in subsection (a)—
				(A)by striking paragraph (6) and inserting the
			 following:
					
						(6)The institution
				will not provide any student with any statement or certification to a lender
				that qualifies the student for a loan or loans in excess of the amount that
				student is eligible to borrow in accordance with sections 425(a), 428(a)(2),
				and subparagraphs (A) and (B) of section 428(b)(1) unless—
							(A)the loan in
				question is a private educational loan as defined under section 151(a);
				and
							(B)the student does
				not qualify for the simplified needs test under section 479 or any
				income-contingent simplified version of the Free Application for Federal
				Student
				Aid.
							;
				(B)by redesignating
			 paragraphs (21), (22), and (23) as (22), (23), and (24), respectively;
			 and
				(C)by inserting
			 after paragraph (20) the following:
					
						(21)(A)The institution will
				establish, follow, and enforce a code of conduct regarding student loans that
				includes not less than the following:
								(i)Revenue sharing
				prohibitionThe institution is prohibited from receiving anything
				of value from any lender in exchange for any advantage sought by the
				lender.
								(ii)Gift and trip
				prohibitionAny employee who is employed in the financial aid
				office of the institution, or who otherwise has responsibilities with respect
				to student loans or other financial aid of the institution, is prohibited from
				taking from any lender any gift or trip worth more than nominal value, except
				for reasonable expenses for professional development that will improve the
				efficiency and effectiveness of programs under this title and for domestic
				travel to such professional development.
								(iii)Contracting
				arrangementsAny employee who is employed in the financial aid
				office of the institution, or who otherwise has responsibilities with respect
				to student loans or other financial aid of the institution, shall be prohibited
				from entering into any type of consulting arrangement or other contract to
				provide services to a lender.
								(iv)Advisory board
				compensationAny employee who is employed in the financial aid
				office of the institution, or who otherwise has responsibilities with respect
				to student loans or other financial aid of the institution, and who serves on
				an advisory board, commission, or group established by a lender or group of
				lenders shall be prohibited from receiving anything of value as compensation
				from the lender or group of lenders for serving on such advisory board,
				commission, or group, except that the employee may be reimbursed for reasonable
				expenses incurred in providing such service.
								(v)Lender information
				requirementsThe institution—
									(I)will not designate any lender as a
				preferred lender for loans under this title or private educational
				loans;
									(II)may invite a lender of such loans to
				submit to the institution a standard electronic template that specifies the
				rates, services, discounts, and terms and conditions of the loans, and the
				lender's contact information;
									(III)upon request of a lender interested in
				offering loans under this title or private educational loans to students at the
				institution, will provide the lender with the ability to submit the standard
				electronic template described in subclause (II) to the institution;
									(IV)will make all submitted standard
				electronic templates available to current and prospective students of the
				institution, and the parents of such students;
									(V)if such student, or a parent of such
				student, requests information on the lenders that have submitted standard
				electronic templates to the institution, will provide the student or parent
				with a guide that—
										(aa)enables students and parents to do
				their own evaluation of the loan products, benefits, and services offered by
				such lenders; and
										(bb)includes the disclosures required
				under clause (vi).
										(vi)DisclosuresAn
				institution required to make the disclosures under this clause will—
									(I)disclose the criteria and process used to
				develop the guide described in clause (v)(V) regarding the products offered by
				each lender that submitted a standard electronic template, as described in
				clause (v)(II);
									(II)disclose which lenders listed in the
				guide have an agreement in place to sell the loans of the lender to another
				lender; and
									(III)provide a notice to the student that
				the student has the right to select a lender of the student's choosing,
				regardless of any information regarding the lender in the institution's guide
				under clause (v) or whether the lender submitted a standard electronic template
				to the institution.
									(vii)Lender services to institutions
				of higher education
									(I)Any agent, employee, or independent
				contractor of a lender who is performing any service for the institution shall
				disclose the individual's relationship with the lender to any students and
				parents for whom the individual provides such service.
									(II)Any agreement for the performance of a
				service by a lender for the institution shall comply with all applicable State
				and institution ethics laws and codes of ethics.
									(viii)Interaction with
				borrowersThe institution will not—
									(I)for any first-time borrower, assign,
				through award packaging or other methods, the borrower's loan to a particular
				lender; and
									(II)refuse to certify, or, delay
				certification of, any loan in accordance with paragraph (6) based on the
				borrower's selection of a particular lender or guaranty agency.
									(B)The institution will designate an
				individual who shall be responsible for signing an annual attestation on behalf
				of the institution that the institution agrees to, and is in compliance with,
				the requirements of the code of conduct described in this paragraph. Such
				individual shall be the chief executive officer, chief operating officer, chief
				financial officer, or comparable official, of the institution, and shall
				annually submit the signed attestation to the Secretary.
							(C)The institution will make the code of
				conduct widely available to the institution's faculty members, students, and
				parents through a variety of means, including the institution's
				website.
							;
				
				(2)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
			(3)by inserting
			 after subsection (c) the following:
				
					(d)Violation of
				code of conduct regarding student loans
						(1)In
				generalUpon a finding by the
				Secretary, after reasonable notice and an opportunity for a hearing, that an
				institution of higher education that has entered into a program participation
				agreement with the Secretary under subsection (a) willfully contravened the
				institution's attestation of compliance with the provisions of subsection
				(a)(21), the Secretary may impose a penalty described in paragraph (2).
						(2)PenaltiesA violation of paragraph (1) shall result
				in the limitation, suspension, or termination of the eligibility of the
				institution for the loan programs under this
				title.
						.
			7.Termination of
			 school-as-lender programSection 435(d) of the Higher Education Act
			 of 1965 (20 U.S.C. 1085(d)) (as amended by section 5) is further
			 amended—
			(1)in paragraph
			 (1)(E), by inserting subject to paragraph (8), before an
			 eligible institution; and
			(2)by adding at the
			 end the following:
				
					(8)Sunset of
				authority for school as lender program
						(A)SunsetThe
				authority provided under subsection (d)(1)(E) for an institution to serve as an
				eligible lender, and under paragraph (7) for an eligible lender to serve as a
				trustee for an institution of higher education or an organization affiliated
				with an institution of higher education, shall expire on June 30, 2008.
						(B)Application to
				existing institutional lendersAn institution that was an
				eligible lender under this subsection, or an eligible lender that served as a
				trustee for an institution of higher education or an organization affiliated
				with an institution of higher education under paragraph (7), before June 30,
				2008, shall—
							(i)not issue any new
				loans in such a capacity under part B after June 30, 2008; and
							(ii)shall continue
				to carry out the institution's responsibilities for any loans issued by the
				institution under part B on or before June 30, 2008, except that, beginning on
				June 30, 2010, the eligible institution or trustee may, notwithstanding any
				other provision of this Act, sell or otherwise dispose of such loans if all
				profits from the divestiture are used for need-based grant programs at the
				institution.
							.
			
